Citation Nr: 0922824	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with low back pain and 
sclerosis of the sacroiliac joint with probable degenerative 
changes, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the first metatarsal joint of the left foot, 
evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for left ear hearing 
loss, evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1961 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The Board notes that the Veteran's service connected low back 
disability was originally characterized as degenerative joint 
disease of the lumbosacral spine with low back pain and 
sclerosis of the sacroiliac joint with probable degenerative 
changes and left S1 radiculopathy (emphasis added).  However, 
by a rating action dated in November 2008, the Veteran was 
assigned a separate compensable rating for left L1 
radiculopathy (claimed as left foot numbness).  The Veteran's 
service connected back disability was contemporaneously re-
characterized as degenerative joint disease of the 
lumbosacral spine with low back pain and sclerosis of the 
sacroiliac joint with probable degenerative changes.  
Moreover, it bears noting that the Veteran has not appealed 
the separately assigned rating for his left L1 radiculopathy.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
has been manifested by disability tantamount to flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.

2.  The Veteran's service-connected left toe disability has 
not resulted in impairment approximating moderate foot 
injury.
3.  Audiometric testing reveals no worse than Level I hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the lumbosacral spine with low 
back pain and sclerosis of the sacroiliac joint with probable 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5237 (2008).

2.  The criteria for a rating higher than a noncompensable 
level for degenerative joint disease of the first metatarsal 
joint of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.45, 4.71a, Diagnostic Codes 5003, 5284 (2008).

3.  The criteria for a rating higher than a noncompensable 
level for the Veteran's left ear hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2006, before the AOJ's initial adjudication of the claims.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores, supra, at 47.  

While the November 2006 notification did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life, the Board 
notes that the Veteran was apprised of this in correspondence 
dated in May and September 2008.  Although the complete 
notice was not provided until after the RO initially 
adjudicated the Veteran's increased rating claims, the claims 
were properly re-adjudicated in June and November 2008, which 
followed the adequate notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).  The RO also provided a 
statement of the case (SOC) and three supplemental statements 
of the case (SSOC) reporting the results of its reviews of 
the issues on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
identified post-service medical records.  Multiple VA 
examinations have also been conducted.  VA has no duty to 
inform or assist that was unmet.

Analysis

The Veteran contends that his service-connected disabilities 
are more disabling than they are currently rated.  

A VA medical record dated in September 2006 shows that the 
Veteran complained of worsening left leg, left hip, and back 
pain over recent years.  He reported that the pain had 
progressed over the past six months where he was then unable 
to do activities that he did on a regular basis.  He reported 
that over the last six months, he had avoided certain sports.  


The Veteran was afforded a VA joints examination in February 
2007.  He reported that his lumbar spine condition had been 
worsening over the past couple of years.  He reported that he 
had a constant pain rated as a five on a scale of one to ten 
(5/10) that increased to 7/10 with any activities.  He 
reported rare, left sided radicular symptoms that had not 
been much of a problem lately.  He did not wear a back brace.  
The Veteran reported that he had to severely limit playing 
basketball and jogging, mostly due to his lumbar spine as 
well as his left hip.  Examination of his lumbar spine 
revealed some mild palpable tenderness in the left lumbar 
paraspinals, which also showed some mild muscle spasm.  Range 
of motion testing revealed forward flexion to 90 degrees with 
a pain and pulling sensation of the lumbar paraspinals on the 
left at the end range of motion; extension to 20 degrees with 
pain in the lumbar paraspinals at the end range of motion; 
bilateral flexion to 20 degrees with pain and pulling in the 
left lumbar paraspinals at the end range of motion; and 
bilateral rotation to 30 degrees with no pain.  There was no 
additional functional impairment due to pain, pain on 
repeated use, fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion during flare-ups was not 
addressed since a flare-up was not occurring then.  

With regards to the Veteran's left toe, examination revealed 
a large metatarsophalangeal (MTP) joint on the first toe.  
The Veteran had a history of gout in that toe.  There was no 
palpable tenderness of the toe and it was not inflamed or 
red.  The Veteran had not had a flare of his gout for many 
years.  Range of motion testing of the left great toe at the 
metacarpophalangeal (MCP) joint showed painless flexion to 40 
degrees; and painless extension to 60 degrees.  Range of 
motion testing of the left great toe at the interphalangeal 
joint showed flexion to 60 degrees; and extension to 10 
degrees.  There was no additional functional impairment due 
to pain, pain on repeated use, fatigue, weakness, lack of 
endurance, or incoordination.  Range of motion during flare-
ups was not addressed since a flare-up was not occurring 
then.





The Veteran was also afforded a VA audiological examination 
in February 2007.  The Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
35
LEFT
15
25
40
70
70

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 98 percent in the 
right ear and 96 percent in the left ear.  The Veteran 
reported difficulty hearing/understanding in quiet, when 
background noise was present, and on the telephone.  He 
denied ear pain, ear drainage, ear infections, eardrum 
perforations, dizziness, and ear surgery.

The Veteran was afforded another VA joints examination in 
October 2008.  He reported a constant aching pain in the 
lower back.  He did not describe any radicular pains.  His 
foot had a constant numb sensation in his entire left foot 
and the foot seemed to get cold in cold weather.  He reported 
that his pain was steady without flare-ups.  There was no 
impairment of gait or need for assistive devices except if he 
was going to do heavy lifting and then he would wear a back 
support wrap.  No falls were reported.  The Veteran reported 
that in the last few months, he had balance problems 
described as difficulty standing on one foot when he dressed.  
There were no incapacitating episodes.  The Veteran was 
retired.  He did a lot of walking and his back bothered him 
when he walked, but did not limit his walking.  He no longer 
ran.  He reported difficulty holding even light weight items 
with his arms extended in front of him.  On examination, he 
had normal gait and stance.  There was no vertebral 
tenderness or paraspinal muscle tenderness or spasm.  
Straight leg raise was negative.  Deep tendon reflexes were 
2+ and equal.  Sensory was intact except for decreased 
sensation to pinprick in entire left foot with sparing of the 
medial ankle region.  That was in distribution of S1, but the 
entire left S1 dermatome was not involved.  Normal muscle 
bulk, strength, and tone.  Heel and toe walked without 
difficulty.  Range of motion testing revealed flexion to 90 
degrees with terminal pulling sensation; extension to 30 
degrees with terminal pulling sensation; bilateral rotation 
to 20 degrees with terminal pulling sensation; and bilateral 
rotation to 30 degrees with terminal pulling sensation.  With 
repetitive motion, there was no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination, or repetition.  Range of motion during flare-
ups was not addressed since a flare-up was not occurring 
then.

With regards to his left metatarsal joint, the Veteran 
reported some concerns about numbness in the foot.  He had 
had some episodes of gout.  He always had some swelling in 
the joint.  He had a minor flare-up of gout pain in the toe 
about six months earlier.  If he was not having a flare-up, 
then he did not have any symptoms other than the numbness.  
He had shoe inserts, but did not wear them.  He had no 
functional limitations except when he had a severe flare-up 
of gout and then he had difficulty walking.  On examination, 
there were no calluses, abnormal shoe wear, or skin 
breakdown.  No edema, instability, painful motion, or 
tenderness.  Normal alignment of Achilles tendons.  No pain 
on manipulation of feet.  He had a small great toe bunion.  
Range of motion testing of the left metacarpophalangeal joint 
of the large toe showed painless flexion to 40 degrees; and 
painless extension to 40 degrees limited by stiffness.  The 
examiner opined that there was no evidence of loss of 
function of the left foot.  The examiner further opined that 
the numbness of the left foot was likely related to a S1 
radiculopathy, which was described as mild.

The Veteran was also afforded a VA audiological examination 
in October 2007.  The Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
25
35
LEFT
5
15
35
55
60

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 98 percent in the 
right ear and 96 percent in the left ear.  The Veteran 
reported difficulty hearing with his left ear.  He denied 
fluctuating hearing loss, dizziness, ear pain, ear drainage, 
ear infections, ear surgery, eardrum perforations, facial 
numbness, headaches, head trauma, and use of ototoxic 
medications.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board has found no medical evidence 
warranting a staged rating for any of these increased rating 
claims.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disabilities.  


Lumbar spine

Beginning with the Veteran's degenerative joint disease of 
the lumbar spine, degenerative arthritis is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 calls for rating 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion of the lumbar spine 
is evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new General Rating 
Formula, a 10 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Here, the evidence shows that forward flexion of the 
thoracolumbar spine has been shown to be limited to 90 
degrees and that the Veteran has a combined range of motion 
of 210 degrees, which does not warrant a compensable rating 
under the General Rating Formula.  However, it has been shown 
that with forward flexion, he experienced pain and a pulling 
sensation of the lumbar paraspinals on the left at the end 
range of motion in February 2007, and a terminal pulling 
sensation in October 2008.  With consideration of functional 
loss that is caused by such pain and pulling sensation, and 
with application of reasonable doubt in the Veteran's favor, 
it may be said that functional losses equate to limitation of 
flexion greater than 60 degrees but not greater than 85 
degrees, which warrants the currently assigned 10 percent 
rating.  A higher rating of 20 percent is not warranted at 
any time during this appeal as the evidence does not show 
that the Veteran's forward flexion has been greater than 30 
degrees but not greater than 60 degrees, even with 
consideration of functional loss.  Nor does it show combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

With respect to the question as to whether a higher (20 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
any incapacitating episodes resulting from intervertebral 
disc syndrome of at least two weeks during the past year.  
Treatment records are absent any findings of physician 
prescribed bed rest.  Both VA examinations both indicated 
that there was no evidence of incapacitating episodes.  The 
assignment of a higher rating for intervertebral disc 
syndrome would therefore be inappropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

The Board acknowledges that the October 2008 VA examination 
documented mild left L1 radiculopathy.  It was noted that the 
Veteran's primary symptom was numbness of the left foot.  
However, in this regard, the Board notes that the veteran is 
already receiving a separate 10 percent disability evaluation 
for radiculopathy of the left lower extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.

Based on the all of the relevant medical evidence of record, 
the Board finds that the Veteran's lumbar spine disability 
picture more nearly approximates the criteria required for a 
10 percent rating, and that a higher rating is not warranted 
at any time.  

Left foot

Turning to the Veteran's degenerative joint disease of the 
first metatarsal joint of the left foot, degenerative 
arthritis is rated under Diagnostic Code 5003.  As noted 
above, Diagnostic Code 5003 calls for rating degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 alternatively provides that, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable (zero percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

In accordance with the foregoing, the Veteran's left toe 
disability has been rated utilizing the rating criteria found 
at Diagnostic Code 5284, other foot injuries.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5284, a compensable award 
would require a showing of moderate disability.  

Here, the Veteran's degenerative joint disease of the first 
metatarsal joint of the left foot has never been defined or 
described as moderate.  At the February 2007 VA examination, 
there was no palpable tenderness of the toe and it was not 
inflamed or red.  The Veteran had not had a flare of his gout 
for many years.  Range of motion testing of MCP joint showed 
painless flexion to 40 degrees; and painless extension to 60 
degrees.  At the October 2008 VA examination, the Veteran 
reported no symptoms other than numbness (attributed to S1 
radiculopathy) except when having gout flare-ups.  He had no 
functional limitations except when he had a severe flare-up 
of gout.  There were no calluses, abnormal shoe wear, skin 
breakdown, edema, instability, painful motion, or tenderness.  
Normal alignment of Achilles tendons.  No pain on 
manipulation of feet.  He had a small great toe bunion.  
Range of motion testing of the left MCP joint of the large 
toe showed painless flexion to 40 degrees; and painless 
extension o 40 degrees limited by stiffness.  The examiner 
opined that there was no evidence of loss of function of the 
left foot.  His complaints of numbness of the left foot were 
ascribed to his service connected radiculopathy.

Based on the evidence, the Board finds that a compensable 
rating is not warranted at any time.  A moderate foot injury 
has not been approximated by the symptomatology of his left 
great toe disability.  This is evident in light of the other 
diagnostic codes pertaining to the toes.  Disabilities 
involving hallux valgus, hallux rigidus, hammer toes, and 
dorsiflexed great toes in conjunction with claw foot do not 
even result in evaluations greater than 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5280, 5281, 8282.  
Moreover, even amputation of the great toe without metatarsal 
involvement warrants only a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code.  The evidence has not indicated 
that the Veteran's left toe disability has resulted in 
symptoms as disabling as these types of disabilities related 
to the great toe.  Because functional impairment has not been 
shown, a compensable rating is not warranted for degenerative 
joint disease of the metatarsal joint of the left foot under 
the diagnostic code for "other foot injuries" or any other 
potentially applicable diagnostic code pertaining to toe 
disabilities.

As noted above, Diagnostic Code 5003 provides that, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  Here, the Veteran has 
degenerative joint disease of the first metatarsal joint, 
which is considered a minor joint.  38 C.F.R. § 4.45.  The 
Veteran is not entitled to a compensable rating here either, 
as the evidence does not show that a group of minor joints is 
affected by limitation of motion.  

Left ear hearing loss

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's left ear hearing loss, the Board notes that hearing 
loss evaluations are determined by a mechanical application 
of the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1999).  Ratings range from zero to 100 percent based on 
organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from 
level I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be 
based only on puretone threshold averages utilizing Table 
VIA, Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the Veteran does not have an exceptional 
pattern of hearing loss.  Therefore, the provisions of 
38 C.F.R. § 4.86 do not apply here.

Regarding the Veteran's left ear hearing loss, turning to the 
results of the February 2007 VA audiological examination, the 
resulting puretone threshold average, based on averaging the 
results of testing at 1000, 2000, 3000, and 4000 Hertz, was 
51.25.  38 C.F.R. § 4.85(d).  Entering Table VI (abbreviated 
below from 38 C.F.R. § 4.85) with the above speech audiometry 
finding (with the average rounded to 52) and the speech 
recognition ability of 96 percent, results in a score of I. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

VA regulations provide that when impaired hearing is service 
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear is to be assigned a Roman Numeral I, subject to 
provisions of 38 C.F.R. § 3.383, which are inapplicable here.  
Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (both ears with scores of I); shows 
that, based on the February 2007 VA audiological examination 
results, the level of the Veteran's percentage of hearing 
impairment is zero percent, or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear

Turning to the results of the October 2008 VA audiological 
examination, the resulting puretone threshold average, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 41.25.  38 C.F.R. § 4.85(d).  Entering Table 
VI (abbreviated below from 38 C.F.R. § 4.85) with the above 
speech audiometry finding (with the average rounded to 42) 
and the speech recognition ability of 96 percent, results in 
a score of I. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (both ears with scores of I) shows 
that, based on the October 2008 VA audiological examination 
results, the level of the Veteran's percentage of hearing 
impairment is zero percent, or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear

Here, the Veteran has been awarded a zero percent or non-
compensable rating.  Both of the audiological examinations 
show that the Veteran's left ear hearing loss does not rise 
to a compensable level.  Therefore, a higher rating at any 
time is not warranted.  

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, February 2007 VA examination included 
discussion Veteran has difficulty hearing in background noise 
situations and when using the telephone.  The October 2008 VA 
examination, which was conducted after the examination 
worksheets were revised to include discussion of the effects 
of a hearing loss disability on occupational functioning and 
daily life, merely noted that the Veteran's greatest 
difficulty had to do with diminished hearing in his left ear.  
However, to the extent that the October 2008 examination 
report not include a discussion of the effects of the 
Veteran's hearing loss disability on occupational functioning 
and daily life, the Board finds no prejudice to the Veteran 
as a result of this omission because he (1) alleged no such 
prejudice and (2) his complaints on how his left ear hearing 
loss disability effects his occupational functioning and 
daily life was included in the February 2007 examination 
report.  Moreover, the evidence does not show that the 
Veteran's difficulty understanding conversational speech has 
resulted in marked interference with employment (he is 
retired) or activities of daily life.  Thus, any error on the 
part of the October 2008 VA examiner in failing to address 
the effects of the Veteran's hearing loss disability on 
occupational functioning and daily life in the examination 
report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Extraschedular consideration

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the lumbar 
spine, left toe, and left ear hearing loss disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's lumbar spine, left toe, and left ear 
hearing loss disabilities have an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain, difficulty hearing, and the effect on his 
daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of these issues to the VA Central Office 
for consideration of extraschedular evaluations is not 
warranted.

ORDER

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with low back pain and 
sclerosis of the sacroiliac joint with probable degenerative 
changes is denied.

Entitlement to an increased rating for degenerative joint 
disease of the first metatarsal joint of the left foot is 
denied.

Entitlement to an increased rating for left ear hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


